 1

 2

 3                                      UNITED STATES DISTRICT COURT

 4                                              DISTRICT OF NEVADA

 5

 6       JOHN NUNLEY,                                          Case No. 2:19-cv-01128-RFB-EJY
 7                            Petitioner,                      ORDER
 8               v.
 9       BRIAN WILLIAMS, et al.,
10                            Respondents.
11

12              Respondents having filed a motion for enlargement of time (first request) (ECF No. 16), 1

13   and good cause appearing;

14              IT THEREFORE IS ORDERED that respondents' motion for enlargement of time (first

15   request) (ECF No. 16) is GRANTED. Respondents will have up to and including February 27,

16   2020, to file and serve a response to the amended petition (ECF No. 14).

17              DATED: January 15, 2020.
18                                                                  ______________________________
                                                                    RICHARD F. BOULWARE, II
19                                                                  UNITED STATES DISTRICT JUDGE
20

21

22

23

24

25

26

27

28   1
         The corrected image of the motion is at ECF No. 17.
                                                               1
